DETAILED ACTION

This office action is a response to the application filed on 7/20/2020. Present application is continuation of PCT/CN2018/073516 filed on 1/19/2018. Claims 1-20 are pending and ready for examination.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-5, 7-8, 11-12, 15-16 and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pan et al. (US 2019/0215900, hereinafter Pan).

Regarding claim 1, Pan discloses a method for timer-based Bandwidth Part (BWP) switching applied to a terminal device [see Pan abstract: a method for configuring a UE with a bandwidth part timer], a BWP and a non-dynamic scheduling resource are configured for a current serving cell of the terminal device, and a BWP deactivation timer is configured for a currently activated BWP [semi-persistent scheduling (i.e. SPS or non-dynamic resources) is configured per serving cell and per BWP (see Pan paragraph 0077). BWP inactivity timer may be started for the active BWP (see Pan paragraphs 0118-0119)], the method comprising:
After receiving indication information, determining, by the terminal device, whether to stop, start, or adjust the BWP deactivation timer [A PDCCH (an indication information) for BWP switching may be received (Pan paragraph 0114). If a PDCCH for BWP switching is received, the MAC entity may switch the active BWP and start or restart the BWP inactivity timer (see Pan paragraphs 0116-0119)], the indication information being used for indicating the terminal device to activate or deactivate the non-dynamic scheduling resource [For the DL SPS, a DL assignment is provided by PDCCH, and stored or cleared based on L1 signaling indicating SPS activation or deactivation (i.e. activate/deactivate non-dynamic scheduling resource) (see Pan paragraph 0077)].

Regarding claim 4, Pan discloses the method according to claim 1. Pan further discloses wherein determining whether to stop, start, or adjust the BWP deactivation timer comprises: determining to stop or adjust the BWP deactivation timer, in a case where the terminal device meets a first condition, wherein the first condition is a criterion used by the terminal device to determine whether to stop or adjust the BWP deactivation timer after acquiring the indication information [The UE may stop BWP timer for BWP on which RRC configuration for SPS could be configured or activated (Pan paragraph 0168). The network could also change the length of BWP timer by SPS after configuring RRC configuration for SPS (Pan paragraph 0173). Thus, the RRC configuration indicates a condition (SPS being configured or activated) based on which the UE may stop or adjust the BWP timer]. 

Regarding claim 5, Pan discloses the method according to claim 5. Pan further discloses wherein determining to stop or adjust the BWP deactivation timer, in the case where the terminal device meets the first condition, comprises: determining to stop or adjust the BWP deactivation timer, in a case where the terminal device determines that the indication information is used for indicating the terminal device to activate the non-dynamic scheduling resource [The UE may stop BWP timer for BWP on which RRC configuration for SPS could be configured or activated (i.e. activate non-dynamic scheduling resource) (Pan paragraph 0168)]. 

Regarding claim 7, Pan discloses the method according to claim 1. Pan further discloses wherein determining whether to stop, start, or adjust the BWP deactivation timer comprises: determining to start, restart, or adjust the BWP deactivation timer, in a case where the terminal device meets a second condition, wherein the second condition is a criterion used by the terminal device to determine whether to start, restart, or adjust the BWP deactivation timer after acquiring the indication information [SPS scheduling can be configured per BWP, and UE may clear resources for SPS (i.e. deactivate) when BWP is deactivated (Pan paragraphs 0136, 0140). Also see Pan paragraphs 0211-0216: when default BWP is configured and if no SPS is activated, and downlink indication is received for BWP switching, the BWP timer is started/restarted. Thus, the BWP timer is started/restarted based on indication of SPS being deactivated]. 

Regarding claim 8,  Pan discloses the method according to claim 7. Pan further discloses wherein determining to start, restart, or adjust the BWP deactivation timer, in the case where the terminal device meets the second condition, comprises: determining to start, restart, or adjust the BWP deactivation timer, in a case where the terminal device determines that the indication information is used for indicating the terminal device to deactivate the non-dynamic scheduling resource [when default BWP is configured and if no SPS is activated, and downlink indication is received for BWP switching, the BWP timer is started/restarted (Pan paragraphs 0211-0216). SPS scheduling can be configured per BWP, and UE may clear resources for SPS (i.e. deactivate) when BWP is deactivated (Pan paragraphs 0136, 0140)]. 

Regarding claim 11, Pan discloses the method according to claim 1. Pan further discloses wherein one of the following: a default BWP is configured for the terminal device, and the currently activated BWP is a non-default BWP; and a default BWP is not configured for the terminal device, and the currently activated BWP is a non-initial BWP [see Pan Figure 6; a default BWP is configured and non-default BWP is active with BWP timer may be set such that the length of SPS interval is less than the BWP timer (Pan Figure 6, paragraphs 0138-0139)]. 

Regarding claim 12, Pan discloses a terminal device [Pan Figure 1, terminals 116, 122], wherein a BWP and a non-dynamic scheduling resource are configured for a current serving cell of the terminal device, and a BWP deactivation timer is configured for a currently activated BWP [semi-persistent scheduling (i.e. SPS or non-dynamic resources) is configured per serving cell and per BWP (see Pan paragraph 0077). BWP inactivity timer may be started for the active BWP (see Pan paragraphs 0118-0119)], the terminal device comprising:
A processor, a transceiver, and a memory, the memory being configured to store instructions, which when executed by the processor, causes the terminal device to [Pan Figure 2, 250 discloses a terminal or UE (Pan paragraph 0038, Figure 2), which includes a processor, memory, transmitter/receiver (Pan paragraphs 0043-0046. Also see paragraphs 0272-0275)]: 
Receive, by the transceiver, indication information; and determine, by the processor, whether to stop, start or adjust the BWP deactivation timer [A PDCCH (an indication information) for BWP switching may be received (Pan paragraph 0114). If a PDCCH for BWP switching is received, the MAC entity may switch the active BWP and start or restart the BWP inactivity timer (see Pan paragraphs 0116-0119)], after receiving the indication information by the transceiver, the indication information being used for indicating the terminal device to activate or deactivate the non-dynamic scheduling resource [For the DL SPS, a DL assignment is provided by PDCCH, and stored or cleared based on L1 signaling indicating SPS activation or deactivation (i.e. activate/deactivate non-dynamic scheduling resource) (see Pan paragraph 0077)].

Regarding claim 15, Pan discloses the terminal device according to any one of claim 12. Pan further discloses wherein the processor is configured to: determine to stop or adjust the BWP deactivation timer, in a case of meeting a first condition, wherein the first condition is a criterion used by the terminal device to determine whether to stop or adjust the BWP deactivation timer after acquiring the indication information [The UE may stop BWP timer for BWP on which RRC configuration for SPS could be configured or activated (Pan paragraph 0168). The network could also change the length of BWP timer by SPS after configuring RRC configuration for SPS (Pan paragraph 0173). Thus, the RRC configuration indicates a condition (SPS being configured or activated) based on which the UE may stop or adjust the BWP timer].

Regarding claim 16, Pan discloses the terminal device according to claim 15. Pan further discloses wherein the processor is further configured to: determine to stop or adjust the BWP deactivation timer, in a case where the indication information is used for indicating the terminal device to activate the non-dynamic scheduling resource [The UE may stop BWP timer for BWP on which RRC configuration for SPS could be configured or activated (i.e. activate non-dynamic scheduling resource) (Pan paragraph 0168)].

Regarding claim 18, Pan discloses the terminal device according to claim 12. Pan further discloses wherein the processor is configured to: determine to start, restart, or adjust the BWP deactivation timer, in a case of meeting a second condition, wherein the second condition is a criterion used by the terminal device to determine whether to start, restart, or adjust the BWP deactivation timer after acquiring the indication information [SPS scheduling can be configured per BWP, and UE may clear resources for SPS (i.e. deactivate) when BWP is deactivated (Pan paragraphs 0136, 0140). Also see Pan paragraphs 0211-0216: when default BWP is configured and if no SPS is activated, and downlink indication is received for BWP switching, the BWP timer is started/restarted. Thus, the BWP timer is started/restarted based on indication of SPS being deactivated].

Regarding claim 19, Pan discloses the terminal device according to claim 18. Pan further discloses wherein the processor is further configured to: determining to start, restart, or adjust the BWP deactivation timer, in a case of determining that the indication information is used for indicating the terminal device to deactivate the non-dynamic scheduling resource [when default BWP is configured and if no SPS is activated, and downlink indication is received for BWP switching, the BWP timer is started/restarted (Pan paragraphs 0211-0216). SPS scheduling can be configured per BWP, and UE may clear resources for SPS (i.e. deactivate) when BWP is deactivated (Pan paragraphs 0136, 0140)].


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Kuang et al. (US 2020/0374799, hereinafter Kuang).

Regarding claim 2, Pan discloses the method according to claim 1. Pan further discloses wherein after receiving the indication information, determining, by the terminal device, whether to stop, start, or adjust the BWP deactivation timer, comprises: after receiving a Physical Downlink Control Channel (PDCCH) scrambled using a Configured Scheduling-Radio Network Temporary Identifier (CS-RNTI), determining, by the terminal device, whether to stop, start, or adjust the BWP deactivation timer, wherein the PDCCH is used for indicating the terminal device to activate or deactivate the non-dynamic scheduling resource [A PDCCH (an indication information) for BWP switching may be received (Pan paragraph 0114). If a PDCCH for BWP switching is received, the MAC entity may switch the active BWP and start or restart the BWP inactivity timer (see Pan paragraphs 0116-0119). For the DL SPS, a DL assignment is provided by PDCCH, and stored or cleared based on L1 signaling indicating SPS activation or deactivation (i.e. activate/deactivate non-dynamic scheduling resource) (see Pan paragraph 0077)]. 
Pan does not expressly disclose the feature of after receiving a Physical Downlink Control Channel (PDCCH) scrambled using a Configured Scheduling-Radio Network Temporary Identifier (CS-RNTI), determining, by the terminal device, whether to stop, start, or adjust the BWP deactivation timer.
However, in the same or similar field of invention, Kuang discloses a timer processing method where a terminal determines a scrambling identifier of a first message to determine whether to start or restart the BWP inactivity timer (Kuang paragraph 0131). The first message may be downlink control information carried on a PDCCH (Kuang paragraph 0137. Also see Kuang paragraph 0146). The scrambling identifier may be a configured scheduling radio network temporary identifier (CS-RNTI) (Kuang paragraph 0157).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan to have the feature of after receiving a Physical Downlink Control Channel (PDCCH) scrambled using a Configured Scheduling-Radio Network Temporary Identifier (CS-RNTI), determining, by the terminal device, whether to stop, start, or adjust the BWP deactivation timer; as taught by Kuang. The suggestion/motivation would have been to correctly switch to a BWP and reduce power consumption of the device (Kuang paragraph 0005). 

Regarding claim 10, Pan discloses the method according to claim 1. Pan does not expressly disclose wherein the non-dynamic scheduling resource comprises at least one of following: a downlink non-dynamic scheduling resource on a paired spectrum, a downlink non- dynamic scheduling resource on a non-paired spectrum, and an uplink non-dynamic scheduling resource on the non-paired spectrum. 
However, in the same or similar field of invention, Kuang discloses that in a paired spectrum scenario, a downlink assignment may be received, based on which whether to start/restart a timer would be determined (Kuang paragraph 0210). The downlink assignment is associated with non-dynamic scheduling (Kuang paragraphs 0190, 0193).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan to have the feature of wherein the non-dynamic scheduling resource comprises at least one of following: a downlink non-dynamic scheduling resource on a paired spectrum, a downlink non- dynamic scheduling resource on a non-paired spectrum, and an uplink non-dynamic scheduling resource on the non-paired spectrum; as taught by Kuang. The suggestion/motivation would have been to correctly switch to a BWP and reduce power consumption of the device (Kuang paragraph 0005).

Regarding claim 13, Pan discloses the terminal device according to claim 12. Pan further discloses wherein the processor is configured to: after receiving, by the transceiver, a Physical Downlink Control Channel (PDCCH) scrambled using a Configured Scheduling-Radio Network Temporary Identifier CS-RNTI, determine whether to stop, start, or adjust the BWP deactivation timer, wherein the PDCCH is used for indicating the terminal device to activate or deactivate the non-dynamic scheduling resource [A PDCCH (an indication information) for BWP switching may be received (Pan paragraph 0114). If a PDCCH for BWP switching is received, the MAC entity may switch the active BWP and start or restart the BWP inactivity timer (see Pan paragraphs 0116-0119). For the DL SPS, a DL assignment is provided by PDCCH, and stored or cleared based on L1 signaling indicating SPS activation or deactivation (i.e. activate/deactivate non-dynamic scheduling resource) (see Pan paragraph 0077)].
Pan does not expressly disclose the feature of after receiving, by the transceiver, a Physical Downlink Control Channel (PDCCH) scrambled using a Configured Scheduling-Radio Network Temporary Identifier (CS-RNTI), determining whether to stop, start, or adjust the BWP deactivation timer.
However, in the same or similar field of invention, Kuang discloses a timer processing method where a terminal determines a scrambling identifier of a first message to determine whether to start or restart the BWP inactivity timer (Kuang paragraph 0131). The first message may be downlink control information carried on a PDCCH (Kuang paragraph 0137. Also see Kuang paragraph 0146). The scrambling identifier may be a configured scheduling radio network temporary identifier (CS-RNTI) (Kuang paragraph 0157).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan to have the feature of after receiving, by the transceiver, a Physical Downlink Control Channel (PDCCH) scrambled using a Configured Scheduling-Radio Network Temporary Identifier (CS-RNTI), determining whether to stop, start, or adjust the BWP deactivation timer; as taught by Kuang. The suggestion/motivation would have been to correctly switch to a BWP and reduce power consumption of the device (Kuang paragraph 0005).

Claim 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Jin et al. (US 2019/0149421, hereinafter Jin).

Regarding claim 3, Pan discloses the method according to claim 1. Pan does not expressly disclose wherein after receiving the indication information, determining, by the terminal device, whether to stop, start, or adjust the BWP deactivation timer comprises: after receiving a Radio Resource Control (RRC) re-configuration message, determining, by the terminal device, whether to stop, start, or adjust the BWP deactivation timer, wherein the RRC re-configuration message comprises the indication information.
However, in the same or similar field of invention, Jin discloses that when an RRC connection reconfiguration message comprising BWP configuration information and indication of activation of specific BWP is received, the UE starts the BWP timer (see Jin paragraph 0183).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan to have the features of wherein after receiving the indication information, determining, by the terminal device, whether to stop, start, or adjust the BWP deactivation timer comprises: after receiving a Radio Resource Control (RRC) re-configuration message, determining, by the terminal device, whether to stop, start, or adjust the BWP deactivation timer, wherein the RRC re-configuration message comprises the indication information; as taught by Jin. The suggestion/motivation would have been to reduce UE costs and enable battery power savings (Jin paragraph 0161).

Regarding claim 14, Pan discloses the terminal device according to claim 12. Pan does not expressly disclose wherein the processor is configured to: after receiving a Radio Resource Control (RRC) re-configuration message by the transceiver, determine whether to stop, start, or adjust the BWP deactivation timer, wherein the RRC re-configuration message comprises the indication information. 
However, in the same or similar field of invention, Jin discloses that when an RRC connection reconfiguration message comprising BWP configuration information and indication of activation of specific BWP is received, the UE starts the BWP timer (see Jin paragraph 0183).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan to have the features of wherein the processor is configured to: after receiving a Radio Resource Control (RRC) re-configuration message by the transceiver, determine whether to stop, start, or adjust the BWP deactivation timer, wherein the RRC re-configuration message comprises the indication information; as taught by Jin. The suggestion/motivation would have been to reduce UE costs and enable battery power savings (Jin paragraph 0161). 


Allowable Subject Matter

Claims 6, 9, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 17 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of wherein determining to stop or adjust the BWP deactivation timer, in the case where the terminal device determines that the indication information is used for indicating the terminal device to activate the non-dynamic scheduling resource, comprises: determining to stop or adjust the BWP deactivation timer, in a case where the terminal device determines that a New Data Index (NDI) in hybrid automatic repeat request (HARQ) information of the PDCCH is 0, and the indication information is used for indicating the terminal device to activate the non-dynamic scheduling resource; in combination with all other limitations in the base claim and any intervening claims. 
Claims 9 and 20 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of wherein determining to start, restart, or adjust the BWP deactivation timer, in the case where the terminal device determines that the indication information is used for indicating the terminal device to deactivate the non-dynamic scheduling resource, comprises: starting, or restarting the BWP deactivation timer, in a case where the terminal device determines that the New Data Index (NDI) in the hybrid automatic repeat request (HARQ) information of the PDCCH is 0, and the indication information is used for indicating the terminal device to deactivate the non-dynamic scheduling resource; in combination with all other limitations in the base claim and any intervening claims. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414